DETAILED ACTION
Claims 94, 97–102, 104, 105, and 114–120 are currently pending in this Office action.  Claims 1–93, 95, 96, 103, and 106–113 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS), filed on 06/10/2022 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Election/Restrictions
	The comment on page 2 of the previous Office action indicating claim 100 as withdrawn was in error.  Claim 100 was rejected the 04/06/2022 Office Action and treated as such in its associated Office Action Summary.  

Response to Arguments
Applicant’s arguments, see pages 6–7, filed 07/05/2022, with respect to the rejection(s) of:
claims 94–96 and 98 under 35 U.S.C. 102(a)(1) as being anticipated by Bauer et al. (DE 2835494 A1, machine translation);
claims 94 and 95 under 35 U.S.C. 102(a)(1) as being anticipated by Stein et al. (DE 10-2007-034590 A1, machine translation);
claims 94 and 95 under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. (CN 101429299 A, machine translation);
claims 94, 95, and 98 under 35 U.S.C. 102(a)(1) as being anticipated by Puchkov et al. (RU 2596251 A1, machine translation);
claims 94 and 95 under 35 U.S.C. 102(a)(1) as being anticipated by Natarajan et al. (US 2017/0342240 A1);
claims 96 and 98 under 35 U.S.C. 103 as being unpatentable over Stein;
claim 98 under 35 U.S.C. 103 as being unpatentable over Shin
have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Namely, the previous rejection are withdrawn because the amendments narrow claim 94 by further defining the eutectic composition, amount of zinc oxide, and requiring both zinc oxide and a metal compound.  Note that claim 94 is a different scope than previous claim 96 because the amendment introduces subject matter into the claim absent from previous claim 96.  However, upon further consideration, a new ground(s) of rejection is made below.

Claim Objections
	The previous objection to claims 99 and 101 are withdrawn in light of the amendment correcting each.

Claim Rejections - 35 USC § 112
	The previous rejections of claims 99–101 as being indefinite under 35 U.S.C. 112(b) are withdrawn in light of the amendment correcting each.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 94, 98–100, 102, 104, 105, 114, 116, and 118–120 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 94 lines 3–4 recite “zinc oxide, a metal compound.”  This is new matter because the original disclosure teaches zinc oxide as a metal compound, but does not disclose or suggest its combination with another metal compound.
Claim 98 contains new matter by reason of its dependency from claim 94.
Claim 99 line 7 recites “z is the number of Y molecules that combine, react, or interact with the counter anion.”  There is no support in the original disclosure for “combine” or “react.”
Claim 100, 114, 116, and 119 contain new matter by reason of their dependency from claim 99.
Claims 102, 104, 105, and 118–120 are each directed to a method preparing and using a vulcanizable composition of matter.  This is new matter because underlying claim 102 (line 4) and each of 118, 119, and 120 (line 3) specifies that the process yields a “rubber vulcanizate.”  This is inconsistent with the original disclosure where the method of preparing yields a “vulcanizable composition of matter” rather than a rubber vulcanizate. Claims 104 and 105 contain new matter by reason of their dependency from claim 102.
Appropriate correction is required.

Claims 102, 104, 105, and 118–120 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 102, 104, 105, and 118–120 are each directed to a method preparing and using a vulcanizable composition of matter.  This is indefinite because the end product, a vulcanizate, of this process is not a “vulcanizable composition.”  The metes and bounds cannot be reasonably ascertained.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
Claim(s) 99, 114, 116, and 119 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauer et al. (DE 2835494 A1, machine translation).
	With respect to claim 99, Bauer teaches rubber article containing a eutectic mixture of urea, acetamide, and an optional emulsifier. Abstract. The reference prepares a test formulation by mixing a diene rubber, zinc oxide, sulfur, and the eutectic mixture. Id. at 3.  Said emulsifier is suitable one of a fatty acid, fatty alcohol (R-OH), or a fatty amine (R-NH2), where R is an alkyl group having 12 to 24 carbon atoms.  Id. at 2.
	With respect to claim 114, Bauer teaches acetamide as the counteranion of the eutectic mixture.  Abstract.
	With respect to claim 116, Bauer teaches a test formulation containing 1.2 pbw of zinc oxide and 2.0 pbw of the eutectic mixture. Id. at 3.
	With respect to claim 119, Bauer teaches forming a rubber vulcanizate by heating the composition therein under vulcanizing conditions. Id. at 3.

Allowable Subject Matter
Claims 97, 101, 115, and 117 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art reference closest to claims 97 and 115 is Kirikihira et al. (JP 03-137117 A, machine translation). Kirikihira discloses a preparing a vulcanizable acrylic rubber composition by compounding: (A) 100 parts by weight (pbw) of an acrylic rubber with (B) 0.1 to 10 pbw of a quarternary ammonium salt or quarternary phosphonium salt and 0.1 to 10 pbw of a urea compound. Abstract. Choline chloride is exemplified as such a quarternary ammonium salt. Id. at 3. Kirikihira differs from the claim 97 because it is silent as to a metal compound; and does not teach curative separately from component (B) therein.
	As for claims 101 and 117, none the of the previously cited references teach a eutectic composition formed by combining an ammonium compound of formula (II) with a metal halide, a metal halide hydrate, or a hydrogen bond donor as claimed.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763